Support temDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Because of the poor scanning quality of  the final action  mailed 30 September 2021 affecting the Applicant’s ability to reply to the action (see accompanying Applicant Initiated Interview Summary), this communication withdraws the finality of the previous Office action. This action is made nonfinal. 
Claims 1-4, 6-8, 13-17, 19, 20, and 24-29 are pending.
Claims 1-4, 6-8, 13-17, 19, 20, and 24-29 are rejected.
Claim Rejections - 35 U.S.C. § 103
3.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4.	The factual inquiries for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
6.	Claims 1, 2, 4, 7, 17, 19, and 26-29 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20180136912 to Venkataramani et al. [hereinafter Venkataramani] in view of US Published Application 20150339572 to Achin et al. [hereinafter Achin ‘572], US Published Application 20160098646 to Gomez et al. [hereinafter Gomez], and LeCun et al., “Deep Learning,” Nature (2015) [hereinafter LeCun].
Regarding claim 1, Venkataramani teaches [a] computer-implemented method for generating source code for a deep learning network (Venkataramani ¶ 0132 teaches a computer or data processing system 1200 for implementing an embodiment (computer-implemented method for generating source code for a deep learning network), comprising:
extracting, from user provided multi-modal inputs (Venkataramani ¶ 0054 & FIG. 2 teaches [user interfaces] also may be operated to open, construct, edit, and save source programs in the form of graphical models, such as executable block diagrams, and the graphical model editor 208 (that is, multi-modal inputs) may perform the selected operations in response to user inputs (that is, from user provided multi-modal inputs)) one or more items related to generating a deep learning network model (Venkataramani ¶ 0046 teaches extract[ing] the network parameters from the DL network’s layers, and store them in one or more data structures (that is, extracting . . . one or more items related to generating a deep learning network)), wherein the one or more extracted items comprise an image . . . and a task to be performed by the deep learning network model (Venkataramani ¶ 0022 teaches an example [deep learning] network 100 for use in classifying data, such as images; Venkataramani ¶ 0019 teaches [d]eep learning refers to a class of machine learning used to perform complex tasks, such as recommendation engines, object detection, image classification, speech recognition, etc. (that is, a task to be performed by the deep learning network model)); 
* * *
creating an intermediate representation of the deep learning network model (Venkataramani ¶ 0061 teaches a deep learning code generator 300 . . . [that] may include an intermediate representation (IR) generator 304) (that is, creating an intermediate representation of the deep learning network model)), wherein the intermediate representation comprises (i) one or more items of data pertaining to the deep learning network model (Venkataramani ¶ 0074 teaches operations and the intermediate representation comprises (i) one or more items of data pertaining to the deep learning network model)) and (ii) one or more design details attributed to the deep learning network model (Venkataramani ¶ 0077 teaches one or more IRs . . . may include a plurality of IR objects, such as nodes, that may represent layers of the [deep learning] network 212 (that is, one or more design details attributed to the deep learning network model));
automatically converting the intermediate representation into source code (Venkataramani, Fig. 14, teaches (Examiner annotations in text boxes) a code generation framework:

    PNG
    media_image1.png
    589
    833
    media_image1.png
    Greyscale

The Examiner Annotations to Fig. 14 of Venkataramani are repeated below for clarity:
(A) 	front end 1412 generates one or more in-memory "intermediate representation" for the deep learning network 1410
(B) 	code generator is "automatically converting the intermediate representation into source code"
(C) 	target agnostic API layer 400 . . . may be tied to interfaces, such as interfaces 1406 a-c, provided by the platform, e.g. [targeting may use libraries 1408a-c, respectively], that is, "corresponding to a second library language"
Venkataramani ¶ 0085 teaches back-end unit 306 may utilize the [intermediate representation] in [Code Generation Intermediate Representation (CGIR)] form to generate (that is, converting the intermediate representation) the generated code (that into source code)) corresponding to a second library language (Venkataramani ¶ 0049 teaches [t]he code generator may include one or more back-ends, such as a CIC++ back-end 1416a, a GPU backend 1416b, and a Hardware Definition Language (HDL) back-end 1416c, which may utilize an IR, such as an IR in the form of a CFG, to produce the generated code for the DL network 1410 (that is, corresponding to a second library language)); 
* * *
and outputting the deep learning source code corresponding to the second library language to at least one user (Venkataramani ¶ 0141 teaches [t]he generated code 226 for the [deep learning] network 212 may be deployed on and run by one or both of the target platforms 1312 and 1314 (outputting the deep learning source code corresponding to the second library language to at least one user));
wherein the steps are carried out by at least one computing device (Venkataramani ¶ 0139 teaches the servers 1302 and 1304 may include a computing device . . . . In some implementations, the servers 1302 and 1304 may host the program development environment 300 and/or the code generator 300 (that is, wherein the steps are carried out by at least one computing device)).
Though Venkataramani teaches providing a code generation framework for generating target specific code from user-provided multi-modal inputs, Venkataramani, however, does not explicitly teach the information extraction of -
* * *
processing the image to extract information . . . , and
retrieving a similar pre-existing deep learning network model, created using deep learning source code corresponding to a first library language, from a repository based at least in part on a comparison of (i) the information extracted from the image of the deep learning network design . . . and (ii) multiple deep learning network models stored in the repository;
* * *
automatically performing a static validation of the deep learning source code to determine whether one or more specified network layers are present in the generated deep learning network model; and
* * *
But Achin ‘572 teaches -
processing the image to extract information (Achin ‘572 ¶ 0083 teaches data indicative of the characteristics of the prediction problems includes data indicative of the subject matter of the prediction problem (e.g., finance, insurance, defense, e-commerce, retail, internet-based advertising, internet-based recommendation engines, etc.); the provenance of the variables (e.g., whether each variable was acquired directly from automated instrumentation, from human recording of automated instrumentation, from human measurement, from written human response, from verbal human response, etc. (that is, the variables being processing the image to extract)); the existence and performance of known predictive modeling solutions for the prediction problem; etc. (that is, processing the image to extract information)) . . . , and
retrieving a similar pre-existing deep learning network model from a repository (Achin ‘572 ¶ 0219 teaches to [s]elect model structures . . . [T]he predictive retrieving a similar pre-existing deep learning network model from a repository)), created using deep learning source code corresponding to a first library language based at least in part on a comparison of (i) the information extracted from the image of the deep learning network design and (ii) multiple deep learning network models stored in the repository (Achin ‘572, Fig. 1, teaches (Examiner annotations in text boxes) a predictive modeling system:

    PNG
    media_image2.png
    745
    1079
    media_image2.png
    Greyscale

The Examiner Annotations to Fig. 1 of Achin ‘572 are repeated below for clarity:

(E) 	UI 120 provides tools for monitoring and/or guiding the search of the predictive modeling space, which is "retrieving a similar pre-existing deep learning network model from a repository"
(F) 	library 130 includes machine-executable templates encoding complete modeling techniques, which is "created using deep learning source code corresponding to a first library language"
where Achin ‘572 ¶ 0048 teaches selecting a predictive model generated by the selected predictive modeling procedures for the prediction problem based, at least in part, on the score of the selected model (that is, retrieving a similar pre-existing deep learning network model from a repository); also, Achin ‘572 ¶ 0079 teaches the library 130 of modeling techniques includes tools for assessing the similarities (or differences) between predictive modeling techniques (that is, based at least in part on a comparison of (i) the information extracted from the image of the deep learning network design and (ii) multiple deep learning network models stored in the repository));
* * *
automatically performing a static validation of the deep learning source code to determine whether one or more specified network layers are present in the generated deep learning network model (Achin ‘572 ¶ 0192 teaches [a] prediction module may then load the model from the data services layer or from the modules in-memory cache, validate that the submitted observations matches the structure of the original dataset (that is, automatically performing a static validation of the deep learning network model)); and
* * *
	Venkataramani and Achin ‘572 are from the same or similar field of endeavor. Venkataramani teaches coding frameworks that facilitate the creating and training of deep learning networks. Achin ‘572 teaches extraction of data and the retrieving of similar deep learning network model from a repository. Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of Venkataramani pertaining to coding, creation and training of deep learning networks with the data extraction and deep learning network model retrieval of Achin ‘572.
	The motivation for doing so is to improve model fitting to the data representing a prediction problem. (Achin ‘572 ¶ 0006).
Though each of Venkataramani and Achin ‘572 teach extracting one or more items related to generating a deep learning networks from models, the combination of Venkataramani and Achin ‘572, however, does not explicitly teach - 
* * *
adapting the retrieved pre-existing deep learning network model to the one or more multimodal inputs to generate the deep learning network model, wherein said adapting comprises changing one or more layers in the pre-existing deep learning network model based at least in part on the task to be performed by the deep learning network model;
* * *
But Gomez teaches-
* * *
adapting the retrieved pre-existing deep learning network model to the one or more multi-model inputs to generate the deep learning network model (Gomez, Fig. 1, teaches (Examiner annotations in text boxes):

    PNG
    media_image3.png
    759
    624
    media_image3.png
    Greyscale

Gomez are repeated below for clarity:
(G) 	deep learning network 120 is "retrieved pre-existing deep learning network model . . . to generate the deep learning network model"
(H) 	first portion 122 and second portion 124 are "adapting comprises changing one or more layers . . . based at least in part on the task to be performed by the deep learning network model"
in which Gomez ¶ 0020 teaches as facilitat[ing] forming (that is, adapting) a deep learning network 120 for a processing task. The processing task may include any task as described herein involving interpreting sensor inputs, such as pattern analysis and categorization. Generally, the deep learning network 120 is a predictive model that uses any number of layers 120a-d (that is, adapting the retrieved pre-existing deep learning network model to the one or more multi-model inputs to generate the deep learning network model); see also Gomez ¶ 0023 regarding factors for the [c]hoice of boundary 126), wherein said adapting comprises changing one or more layers in the pre-existing deep learning network model based at least in part on the task to be performed by the deep learning network model (Gomez ¶ 0020 teaches [f]or example, for speech recognition, different layers may respectively process phonemes, words, phrases, sentences, linguistic meaning, context extraction, sentiment analysis, etc. The layers 120a-d facilitate returning conditional probabilities back to the user (that is, adapting . . . based at least in part on the task to be performed by the deep learning network model); Gomez ¶ 0022 teaches [a] boundary 126 between the first and second portions 122, 124 of the network 120 may defined by enumerating which layers 120a-d of the deep-belief network 120 that are operating within the respective user device 102 changing one or more layers in the pre-existing deep learning network model));
* * *
Venkataramani, Achin ‘572, and Gomez are from the same or similar field of endeavor. Venkataramani teaches coding frameworks that facilitate the creating and training of deep learning networks. Achin ‘572 teaches extraction of data and the retrieving of similar deep learning network model from a repository. Gomez teaches forming a deep learning network that is dynamically modified based on a change in a performance indicator for task processing. Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of the combination of Venkataramani and Achin ‘572 pertaining to coding, creation and training of deep learning networks based on the data extraction and deep learning network model retrieval in view of the layer adapting of Gomez.
The motivation for doing so is to improve the perceived performance of the deep learning model through layer boundary modification. (Gomez ¶ 0026). 
Though Venkataramani, Achin ‘572, and Gomez the feature of extracting one or more items related to generating a deep learning network template, adapting the layers of the deep learning network, and generating source code therefrom, the combination of Venkataramani, Achin ‘572, and Gomez, however, does not explicitly teach that “the one or more extracted items comprise an image of a deep learning network design.” Also, the combination does not explicitly teach 
* * *
 comprising at least one of (i) text from the image using an optical character recognition process and (ii) edges and nodes from the image using an edge detection process;
* * *
But LeCun teaches “the one or more extracted items comprise an image of a deep learning network design” (LeCun, Fig. 1, teaches images of multilayer neural networks and propagation:

    PNG
    media_image4.png
    586
    848
    media_image4.png
    Greyscale

LeCun, right column of p. 438, “Backpropagation to Train Multilayer Architectures,” first full paragraph, teaches [m]any applications of deep learning use feedforward neural network architectures (Fig. 1), which learn to map a fixed-size input (for example, an image) to a fixed-size output (for example, a probability for each of several categories) (that is, the one or more extracted items comprise an image of a deep learning network design). LeCun also teaches -
* * *
 comprising at least one of (i) text from the image using an optical character recognition process and (ii) edges and nodes from the image using an edge detection process (LeCun, left column of p. 436, third paragraph, teaches [a]n image . . . comes in the form of an array of pixel values, and the learned features in the first layer of representation typically represent the presence or absence of edges at particular orientation and locations in the image);
* * *
Venkataramani, Achin ‘572, Gomez, and LeCun are from the same or similar field of endeavor. Venkataramani teaches coding frameworks that facilitate the creating and training of deep learning networks. Achin ‘572 teaches extraction of data and the retrieving of similar deep learning network model from a repository. Gomez teaches forming a deep learning network that is dynamically modified based on a change in a performance indicator for task processing. LeCun teaches representation learning that to processing image data to discover representations needed for detection and/or classification. Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Venkataramani, Achin ‘572, and Gomez pertaining to coding, creation, modification and training of deep learning networks through data extraction and deep learning network model retrieval with the image data extraction and representation learning of LeCun.
The motivation for doing so is because deep learning discovers intricate structure in large data sets that bring breakthroughs in processing of image, video, speech, and audio data. (LeCun, Abstract).
Regarding claim 2, the combination of Venkataramani, Achin ‘572, and LeCun teaches all of the limitations of claim 1, as described above.
Venkataramani teaches wherein the user-provided multi-modal inputs comprise one or more items of natural language conversation data (Venkataramani ¶ 0019 teaches [deep learning] networks are a widely used tool for implementing deep learning programs used to classify images, text, audio, speech, etc. (that is, speech classifying is one or more items of natural language conversation data); see also Venkataramani ¶ 0132 that teaches [other] user I/O 1206 components include voice or speech command systems (that is, one or more items of natural language conversation data)).
Regarding claim 4, the combination of Venkataramani, Achin ‘572, and LeCun teaches all of the limitations of claim 1, as described above.
Venkataramani teaches wherein the user-provided multi-modal inputs comprise input source code written in a deep learning framework (Venkataramani ¶ 0031 teaches [s]everal frameworks exist that facilitate the creation and training of [deep learning (DL)] networks. Exemplary frameworks include Caffe, Torch, TensorFlow, Darknet, Lightnet, Theano, Microsoft Cognitive Toolkit (CNTK), and MATLAB and Neural Network Toolbox (NNT), among others (that is, the user-provided multi-modal inputs comprise input source code written in a deep learning framework)).
Regarding claim 7, the combination of Venkataramani, Achin ‘572, and LeCun teaches all of the limitations of claim 1, as described above.
Venkataramani teaches wherein the user-provided multi-modal inputs comprise a user-provided dataset (Venkataramani ¶ 0054 teaches UIs may be operated by a user to initiate various program development-related tasks. For example, a user may open, write, edit, and save a source program, which tasks may be performed by the program editor 206 in response to user inputs. The UIs also may be operated to open, construct, edit, and save source programs in the form of graphical models, such as executable block diagrams, and the graphical model editor 208 may perform the selected operations in response to user inputs (that is, the source programs are user-provided multi-modal inputs comprise a user-provided dataset)).
Regarding claim 17, Venkataramani teaches [a] computer program product comprising a computer readable storage medium (Venkataramani ¶ 0134 teaches [t]he removable medium drive 1210 may accept and read a computer readable medium 1226) having program instructions embodied therewith (Venkataramani ¶ 0202 teaches [a] computer-readable storage medium comprising instructions which, when executed by a computer, cause the computer to carry out the method), the program instructions executable by a device to cause the device to:
extract, from user provided multi-modal inputs (Venkataramani ¶ 0054 & FIG. 2 teaches [user interfaces] also may be operated to open, construct, edit, and save source programs in the form of graphical models, such as executable block diagrams, and the graphical model editor 208 (that is, multi-modal inputs) may perform the selected operations in response to user inputs (that is, from user provided multi-modal inputs)) one or more items related to generating a deep learning network model (Venkataramani ¶ 0046 teaches to extract the network parameters from the DL extracting . . . one or more items related to generating a deep learning network)), wherein the one or more extracted items comprise an image . . . and a task to be performed by the deep learning network model (Venkataramani ¶ 0022 teaches an example [deep learning] network 100 for use in classifying data, such as images; Venkataramani ¶ 0019 teaches [d]eep learning refers to a class of machine learning used to perform complex tasks, such as recommendation engines, object detection, image classification, speech recognition, etc. (that is, a task to be performed by the deep learning network model));
* * *
create an intermediate representation of the deep learning network model (Venkataramani ¶ 0061 teaches a deep learning code generator 300 . . . [that] may include an intermediate representation (IR) generator 304) (that is, create an intermediate representation of the deep learning network model)), wherein the intermediate representation comprises (i) one or more items of data pertaining to the deep learning network model (Venkataramani ¶ 0074 teaches operations and data contained within such [intermediate representations (IRs)] are not specific to the programming language in which the DL network 212 was written (though not specific to the programming language in which the DL network 212 was written, the data pertains to the model, such that the intermediate representation comprises (i) one or more items of data pertaining to the deep learning network model)) and (ii) one or more design details attributed to the deep learning network model (Venkataramani ¶ 0077 teaches one or more IRs . . . may include a plurality of IR objects, such as nodes, that , one or more design details attributed to the deep learning network model));
automatically convert the intermediate representation into source code (Venkataramani, Fig. 14, teaches (Examiner annotations in text boxes) a code generation framework:


    PNG
    media_image1.png
    589
    833
    media_image1.png
    Greyscale

The Examiner Annotations to Fig. 14 of Venkataramani are repeated below for clarity:
(A) 	front end 1412 generates one or more in-memory "intermediate representation" for the deep learning network 1410
(B) 	code generator is "automatically converting the intermediate representation into source code"
corresponding to a second library language"
Venkataramani ¶ 0085 teaches back-end unit 306 may utilize the [intermediate representation] in [Code Generation Intermediate Representation (CGIR)] form to generate (that is converting the intermediate representation) the generated code (into source code)) corresponding to a second library language (Venkataramani ¶ 0049 teaches [t]he code generator may include one or more back-ends, such as a CIC++ back-end 1416a, a GPU backend 1416b, and a Hardware Definition Language (HDL) back-end 1416c, which may utilize an IR, such as an IR in the form of a CFG, to produce the generated code for the DL network 1410 (that is, corresponding to a second library language)); 
* * *
and output the deep learning source code corresponding to the second library language to at least one user (Venkataramani ¶ 0141 teaches [t]he generated code 226 for the [deep learning] network 212 may be deployed on and run by one or both of the target platforms 1312 and 1314 (outputting the deep learning source code corresponding to the second library language to at least one user)).
Though Venkataramani teaches providing a code generation framework for generating target specific code from user-provided multi-modal inputs, Venkataramani, however, does not explicitly teach the information extraction of -
* * *
process the image to extract information . . . ;
retrieve a similar pre-existing deep learning network model, created using deep learning source code corresponding to a first library language, from a repository based at least in part on a comparison of (i) the information extracted from the image of the deep learning network design and (ii) multiple deep learning network models stored in the repository;
* * *
automatically perform a static validation of the deep learning source code to determine whether one or more specified network layers are present in the generated deep learning network model; and
* * *
	But Achin ‘572 teaches - 
process the image to extract information (Achin ‘572 ¶ 0083 teaches data indicative of the characteristics of the prediction problems includes data indicative of the subject matter of the prediction problem (e.g., finance, insurance, defense, e-commerce, retail, internet-based advertising, internet-based recommendation engines, etc.); the provenance of the variables (e.g., whether each variable was acquired directly from automated instrumentation, from human recording of automated instrumentation, from human measurement, from written human response, from verbal human response, etc. (that is, the variables being processing the image to extract)); the existence and performance of known predictive modeling solutions for the prediction problem; etc. (that is, processing the image to extract information)) . . . ;
retrieve a similar pre-existing deep learning network model, created using deep learning source code corresponding to a first library language, from a repository (Achin ‘572 ¶ 0219 teaches to [s]elect model structures . . . [T]he predictive modeling system 100 can fit many different model types, including, without limitation, decision trees, neural networks, support vector machine models, regression models, boosted trees, random forests, deep learning neural networks, etc. (that is, retrieve a similar pre-existing deep learning network model, created using deep learning source code corresponding to a first library language, from a repository)) based at least in part on a comparison of (i) the information extracted from the image of the deep learning network design and (ii) multiple deep learning network models stored in the repository (Achin ‘572, Fig. 1, teaches (Examiner annotations in text boxes) a predictive modeling system:

    PNG
    media_image2.png
    745
    1079
    media_image2.png
    Greyscale

The Examiner Annotations to Fig. 1 of Achin ‘572 are repeated below for clarity:

(E) 	UI 120 provides tools for monitoring and/or guiding the search of the predictive modeling space, which is "retrieving a similar pre-existing deep learning network model from a repository"
(F) 	library 130 includes machine-executable templates encoding complete modeling techniques, which is "created using deep learning source code corresponding to a first library language"
where Achin ‘572 ¶ 0048 teaches selecting a predictive model generated by the selected predictive modeling procedures for the prediction problem based, at least in part, on the score of the selected model (that is, retrieve a similar pre-existing deep learning network model, created using deep learning source code corresponding to a first library language, from a repository based at least in part on a comparison of (i) the information extracted . . . and (ii) multiple deep learning network models stored in the repository));
* * *
automatically perform a static validation of the deep learning source code to determine whether one or more specified network layers are present in the generated deep learning network model (Achin ‘572 ¶ 0192 teaches [a] prediction module may then load the model from the data services layer or from the modules in-memory cache, validate that the submitted observations matches the structure of the original dataset (that is, automatically performing a static validation of the deep learning network model)); and
* * *
Venkataramani and Achin ‘572 are from the same or similar field of endeavor. Venkataramani teaches coding frameworks that facilitate the creating and training of deep learning networks. Achin ‘572 teaches extraction of data and the retrieving of similar deep learning network model from a repository Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of Venkataramani pertaining to coding, creation and training of deep learning networks with the data extraction and deep learning network model retrieval of Achin ‘572.
	The motivation for doing so is to improve model fitting to the data representing a prediction problem. (Achin ‘572 ¶ 0006).
Though each of Venkataramani and Achin ‘572 teach extracting one or more items related to generating a deep learning networks, the combination of Venkataramani and Achin ‘572 does not explicitly teach - 
* * *
adapting the retrieved pre-existing deep learning network model to the one or more multimodal inputs to generate the deep learning network model, wherein said adapting comprises changing one or more layers in the pre-existing deep learning network model based at least in part on the task to be performed by the deep learning network model;
* * *
But Gomez teaches-
* * *
adapt the retrieved pre-existing deep learning network model to the one or more multi-model inputs to generate the deep learning network model (Gomez, Fig. 1, teaches (Examiner annotations in text boxes):


    PNG
    media_image3.png
    759
    624
    media_image3.png
    Greyscale

The Examiner Annotations to Fig. 1 of Gomez are repeated below for clarity:
retrieved pre-existing deep learning network model . . . to generate the deep learning network model"
(H) 	first portion 122 and second portion 124 are "adapting comprises changing one or more layers . . . based at least in part on the task to be performed by the deep learning network model"
in which Gomez ¶ 0020 teaches as facilitat[ing] forming (that is, adapt) a deep learning network 120 for a processing task. The processing task may include any task as described herein involving interpreting sensor inputs, such as pattern analysis and categorization. Generally, the deep learning network 120 is a predictive model that uses any number of layers 120a-d (that is, adapting the retrieved pre-existing deep learning network model to the one or more multi-model inputs to generate the deep learning network model); see also Gomez ¶ 0023 regarding factors for the [c]hoice of boundary 126), wherein said adapting comprises changing one or more layers in the pre-existing deep learning network model based at least in part on the task to be performed by the deep learning network model (Gomez ¶ 0020 teaches [f]or example, for speech recognition, different layers may respectively process phonemes, words, phrases, sentences, linguistic meaning, context extraction, sentiment analysis, etc. The layers 120a-d facilitate returning conditional probabilities back to the user (that is, adapting . . . based at least in part on the task to be performed by the deep learning network model); Gomez ¶ 0022 teaches [a] boundary 126 between the first and second portions 122, 124 of the network 120 may defined by enumerating which layers 120a-d of the deep-belief network 120 that are operating within the respective user device 102 and network server 110 (that is, determining the boundary 126 is changing one or more layers in the pre-existing deep learning network model));
Venkataramani, Achin ‘572, and Gomez are from the same or similar field of endeavor. Venkataramani teaches coding frameworks that facilitate the creating and training of deep learning networks. Achin ‘572 teaches extraction of data and the retrieving of similar deep learning network model from a repository. Gomez teaches forming a deep learning network that is dynamically modified based on a change in a performance indicator for task processing. Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of the combination of Venkataramani and Achin ‘572 pertaining to coding, creation and training of deep learning networks based on the data extraction and deep learning network model retrieval in view of the layer adapting of Gomez.
The motivation for doing so is to improve the perceived performance of the deep learning model through layer boundary modification. (Gomez ¶ 0026). 
Though Venkataramani, Achin ‘572, and Gomez the feature of extracting one or more items related to generating a deep learning network template, adapting the layers of the deep learning network, and generating source code therefrom, the combination of Venkataramani, Achin ‘572, and Gomez, however, does not explicitly teach that “the one or more extracted items comprise an image of a deep learning network design.” Also, the combination does not explicitly teach -
* * *
process the image to extract information comprising at least one of (i) text from the image using an optical character recognition process and (ii) edges and nodes from the image using an edge detection process;
* * *
LeCun teaches “the one or more extracted items comprise an image of a deep learning network design (LeCun, Fig. 1, teaches images of multilayer neural networks and propagation:

    PNG
    media_image4.png
    586
    848
    media_image4.png
    Greyscale

LeCun, right column of p. 438, “Backpropagation to Train Multilayer Architectures,” first full paragraph, teaches [m]any applications of deep learning use feedforward neural network architectures (Fig. 1), which learn to map a fixed-size input (for example, an image) to a fixed-size output (for example, a probability for each of several categories) (that is, the one or more extracted items comprise an image of a deep learning network design). LeCun also teaches -
* * *
process the image to extract information comprising at least one of (i) text from the image using an optical character recognition process and (ii) edges and nodes from the image using an edge detection process (LeCun, left column of p. 436, third paragraph, teaches [a]n image . . . comes in the form of an array of pixel 
* * *
Venkataramani, Achin ‘572, Gomez, and LeCun are from the same or similar field of endeavor. Venkataramani teaches coding frameworks that facilitate the creating and training of deep learning networks. Achin ‘572 teaches extraction of data and the retrieving of similar deep learning network model from a repository. Gomez teaches forming a deep learning network that is dynamically modified based on a change in a performance indicator for task processing. LeCun teaches representation learning that to processing image data to discover representations needed for detection and/or classification. Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Venkataramani, Achin ‘572, and Gomez pertaining to coding, creation, modification, and training of deep learning networks through data extraction and deep learning network model retrieval with the image data extraction and representation learning of LeCun.
The motivation for doing so is because deep learning discovers intricate structure in large data sets that bring breakthroughs in processing of image, video, speech, and audio data. (LeCun, Abstract).
Regarding claim 19, Venkataramani teaches [a] system comprising:
a memory; and at least one processor operably coupled to the memory (Venkataramani ¶ 0132 teaches [t]he computer system 1200 may include one or more  and configured for:
extracting, from user provided multi-modal inputs (Venkataramani ¶ 0054 & FIG. 2 teaches [user interfaces] also may be operated to open, construct, edit, and save source programs in the form of graphical models, such as executable block diagrams, and the graphical model editor 208 (that is, multi-modal inputs) may perform the selected operations in response to user inputs (that is, from user provided multi-modal inputs)) one or more items related to generating a deep learning network model (Venkataramani ¶ 0046 teaches extract[ing] the network parameters from the DL network’s layers, and store them in one or more data structures (that is, extracting . . . one or more items related to generating a deep learning network)), wherein the one or more extracted items comprise an image . . . and a task to be performed by the deep learning network model (Venkataramani ¶ 0022 teaches an example [deep learning] network 100 for use in classifying data, such as images; Venkataramani ¶ 0019 teaches [d]eep learning refers to a class of machine learning used to perform complex tasks, such as recommendation engines, object detection, image classification, speech recognition, etc. (that is, a task to be performed by the deep learning network model));
* * *
creating an intermediate representation of the deep learning network model (Venkataramani ¶ 0061 teaches a deep learning code generator 300 . . . [that] may include an intermediate representation (IR) generator 304) (that is, creating an intermediate representation of the deep learning network model)), wherein the intermediate representation comprises (i) one or more items of data pertaining to the deep learning network model (Venkataramani ¶ 0074 teaches operations and data contained within such [intermediate representations (IRs)] are not specific to the programming language in which the DL network 212 was written (though not specific to the programming language in which the DL network 212 was written, the data pertains to the model, such that the intermediate representation comprises (i) one or more items of data pertaining to the deep learning network model)) and (ii) one or more design details attributed to the deep learning network model (Venkataramani ¶ 0077 teaches one or more IRs . . . may include a plurality of IR objects, such as nodes, that may represent layers of the [deep learning] network 212 (that is, one or more design details attributed to the deep learning network model));
automatically converting the intermediate representation into source code (Venkataramani, Fig. 14, teaches (Examiner annotations in text boxes) a code generation framework:

    PNG
    media_image1.png
    589
    833
    media_image1.png
    Greyscale

The Examiner Annotations to Fig. 14 of Venkataramani are repeated below for clarity:
(A) 	front end 1412 generates one or more in-memory "intermediate representation" for the deep learning network 1410
(B) 	code generator is "automatically converting the intermediate representation into source code"
(C) 	target agnostic API layer 400 . . . may be tied to interfaces, such as interfaces 1406 a-c, provided by the platform, e.g. [targeting may use libraries 1408a-c, respectively], that is, "corresponding to a second library language"
Venkataramani ¶ 0085 teaches back-end unit 306 may utilize the [intermediate representation] in [Code Generation Intermediate Representation (CGIR)] form to converting the intermediate representation) the generated code (into source code)) corresponding to a second library language (Venkataramani ¶ 0049 teaches [t]he code generator may include one or more back-ends, such as a CIC++ back-end 1416a, a GPU backend 1416b, and a Hardware Definition Language (HDL) back-end 1416c, which may utilize an IR, such as an IR in the form of a CFG, to produce the generated code for the DL network 1410 (that is, corresponding to a second library language)) ;
* * *
and outputting the deep learning source code corresponding to the second library language to at least one user (Venkataramani ¶ 0141 teaches [t]he generated code 226 for the [deep learning] network 212 may be deployed on and run by one or both of the target platforms 1312 and 1314 (outputting the deep learning source code corresponding to the second library language to at least one user)).
Though Venkataramani teaches providing a code generation framework for generating target specific code from user-provided multi-modal inputs, Venkataramani, however, does not explicitly teach the information extraction of -
* * *
processing the image to extract information . . . , and
retrieving a similar pre-existing deep learning network model, created using deep learning source code corresponding to a first library language, from a repository based at least in part on a comparison of (i) the information extracted from the image of the deep learning network design and (ii) multiple deep learning network models stored in the repository;
* * *
automatically performing a static validation of the deep learning source code to determine whether one or more specified network layers are present in the generated deep learning network model; and
* * *
But Achin ‘572 teaches -
processing the image to extract information (Achin ‘572 ¶ 0083 teaches data indicative of the characteristics of the prediction problems includes data indicative of the subject matter of the prediction problem (e.g., finance, insurance, defense, e-commerce, retail, internet-based advertising, internet-based recommendation engines, etc.); the provenance of the variables (e.g., whether each variable was acquired directly from automated instrumentation, from human recording of automated instrumentation, from human measurement, from written human response, from verbal human response, etc. (that is, the variables being processing the image to extract)); the existence and performance of known predictive modeling solutions for the prediction problem; etc. (that is, processing the image to extract information)) . . . , and
retrieving a similar pre-existing deep learning network model, created using deep learning source code corresponding to a first language, from a repository (Achin ‘572 ¶ 0219 teaches to [s]elect model structures . . . [T]he predictive modeling system 100 can fit many different model types, including, without limitation, decision trees, neural networks, support vector machine models, regression models, retrieving a similar pre-existing deep learning network model from a repository)) based at least in part on a comparison of (i) the information extracted from the image of the deep learning network design and (ii) multiple deep learning network models stored in the repository (Achin ‘572, Fig. 1, teaches (Examiner annotations in text boxes) a predictive modeling system:

    PNG
    media_image2.png
    745
    1079
    media_image2.png
    Greyscale

The Examiner Annotations to Fig. 1 of Achin ‘572 are repeated below for clarity:
(D) 	modeling system 100
(E) 	UI 120 provides tools for monitoring and/or guiding the search of the predictive modeling space, which is "retrieving a similar pre-existing deep learning network model from a repository"
created using deep learning source code corresponding to a first library language"
where Achin ‘572 ¶ 0048 teaches selecting a predictive model generated by the selected predictive modeling procedures for the prediction problem based, at least in part, on the score of the selected model (that is, retrieving a similar pre-existing deep learning network model from a repository); also, Achin ‘572 ¶ 0079 teaches the library 130 of modeling techniques includes tools for assessing the similarities (or differences) between predictive modeling techniques (that is, based at least in part on a comparison of (i) the information extracted from the image of the deep learning network design and (ii) multiple deep learning network models stored in the repository));
* * *
automatically performing a static validation of the deep learning source code to determine whether one or more specified network layers are present in the generated deep learning network model (Achin ‘572 ¶ 0192 teaches [a] prediction module may then load the model from the data services layer or from the modules in-memory cache, validate that the submitted observations matches the structure of the original dataset (that is, automatically performing a static validation of the deep learning network model)); and
* * *
	Venkataramani and Achin ‘572 are from the same or similar field of endeavor. Venkataramani teaches coding frameworks that facilitate the creating and training of deep learning networks. Achin ‘572 teaches extraction of data and the retrieving of Venkataramani pertaining to coding, creation and training of deep learning networks with the data extraction and deep learning network model retrieval of Achin ‘572.
	The motivation for doing so is to improve model fitting to the data representing a prediction problem. (Achin ‘572 ¶ 0006).
Though each of Venkataramani and Achin ‘572 teach extracting one or more items related to generating a deep learning networks, the combination of Venkataramani and Achin ‘572 does not explicitly teach - 
* * *
adapting the retrieved pre-existing deep learning network model to the one or more multimodal inputs to generate the deep learning network model, wherein said adapting comprises changing one or more layers in the pre-existing deep learning network model based at least in part on the task to be performed by the deep learning network model;
* * *
But Gomez teaches-
* * *
adapting the retrieved pre-existing deep learning network model to the one or more multi-model inputs to generate the deep learning network model (Gomez, Fig. 1, teaches (Examiner annotations in text boxes): 

    PNG
    media_image3.png
    759
    624
    media_image3.png
    Greyscale

The Examiner Annotations to Fig. 1 of Gomez are repeated below for clarity:
(G) 	deep learning network 120 is "retrieved pre-existing deep learning network model . . . to generate the deep learning network model"
adapting comprises changing one or more layers . . . based at least in part on the task to be performed by the deep learning network model"
in which Gomez ¶ 0020 teaches as facilitat[ing] forming (that is, adapting) a deep learning network 120 for a processing task. The processing task may include any task as described herein involving interpreting sensor inputs, such as pattern analysis and categorization. Generally, the deep learning network 120 is a predictive model that uses any number of layers 120a-d (that is, adapting the retrieved pre-existing deep learning network model to the one or more multi-model inputs to generate the deep learning network model); see also Gomez ¶ 0023 regarding factors for the [c]hoice of boundary 126), wherein said adapting comprises changing one or more layers in the pre-existing deep learning network model based at least in part on the task to be performed by the deep learning network model (Gomez ¶ 0020 teaches [f]or example, for speech recognition, different layers may respectively process phonemes, words, phrases, sentences, linguistic meaning, context extraction, sentiment analysis, etc. The layers 120a-d facilitate returning conditional probabilities back to the user (that is, adapting . . . based at least in part on the task to be performed by the deep learning network model); Gomez ¶ 0022 teaches [a] boundary 126 between the first and second portions 122, 124 of the network 120 may defined by enumerating which layers 120a-d of the deep-belief network 120 that are operating within the respective user device 102 and network server 110 (that is, determining the boundary 126 is changing one or more layers in the pre-existing deep learning network model));
* * *
Venkataramani, Achin ‘572, and Gomez are from the same or similar field of endeavor. Venkataramani teaches coding frameworks that facilitate the creating and training of deep learning networks. Achin ‘572 teaches extraction of data and the retrieving of similar deep learning network model from a repository. Gomez teaches forming a deep learning network that is dynamically modified based on a change in a performance indicator for task processing. Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of the combination of Venkataramani and Achin ‘572 pertaining to coding, creation and training of deep learning networks based on the data extraction and deep learning network model retrieval in view of the layer adapting of Gomez.
The motivation for doing so is to improve the perceived performance of the deep learning model through layer boundary modification. (Gomez ¶ 0026). 
Though Venkataramani, Achin ‘572, and Gomez the feature of extracting one or more items related to generating a deep learning network template, adapting the layers of the deep learning network, and generating source code therefrom, the combination of Venkataramani, Achin ‘572, and Gomez, however, does not explicitly teach that “the one or more extracted items comprise an image of a deep learning network design.” Also, the combination does not explicitly teach -
* * *
processing the image to extract information comprising at least one of (i) text from the image using an optical character recognition process and (ii) edges and nodes from the image using an edge detection process;
* * *
LeCun teaches “the one or more extracted items comprise an image of a deep learning network design (LeCun, Fig. 1, teaches images of multilayer neural networks and propagation:

    PNG
    media_image4.png
    586
    848
    media_image4.png
    Greyscale

LeCun, right column of p. 438, “Backpropagation to Train Multilayer Architectures,” first full paragraph, teaches [m]any applications of deep learning use feedforward neural network architectures (Fig. 1), which learn to map a fixed-size input (for example, an image) to a fixed-size output (for example, a probability for each of several categories) (that is, the one or more extracted items comprise an image of a deep learning network design). LeCun also teaches -
* * *
processing the image to extract information comprising at least one of (i) text from the image using an optical character recognition process and (ii) edges and nodes from the image using an edge detection process (LeCun, left column of p. 436, third paragraph, teaches [a]n image . . . comes in the form of an array of pixel 
* * *
Venkataramani, Achin ‘572, Gomez, and LeCun are from the same or similar field of endeavor. Venkataramani teaches coding frameworks that facilitate the creating and training of deep learning networks. Achin ‘572 teaches extraction of data and the retrieving of similar deep learning network model from a repository. Gomez teaches forming a deep learning network that is dynamically modified based on a change in a performance indicator for task processing. LeCun teaches representation learning that to processing image data to discover representations needed for detection and/or classification. Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Venkataramani, Achin ‘572, and Gomez, pertaining to coding, creation, modification, and training of deep learning networks through data extraction and deep learning network model retrieval with the image data extraction and representation learning of LeCun.
The motivation for doing so is because deep learning discovers intricate structure in large data sets that bring breakthroughs in processing of image, video, speech, and audio data. (LeCun, Abstract).
Regarding claim 20, Venkataramani teaches [a] computer-implemented method (see Venkataramani ¶ 0146) for generating source code for a deep learning network (see Venkataramani ¶ 0141), comprising:
creating a repository of . . . models (Venkataramani ¶ 0059 teaches a [Deep Learning] network may be created and/or trained within a deep learning framework. Exemplary deep learning frameworks (that is, creating a repository of . . . models) include the open source Caffe deep learning framework . . . , the Caffe2 deep learning framework . . . , the Microsoft Cognitive Toolkit (CNTK) . . . , the TensorFlow machine learning library . . . , the Theano numerical computation library for Python . . . , the open source Torch machine learning library, the Chainer open source framework for deep learning algorithms, the MatConvNet toolbox for the MATLAB programming system, the LightNet deep learning framework for MATLAB . . . , and the open source Darknet neural network framework for C, and the Compute Unified Device Architecture (CUDA) . . . , among others (that is, the frameworks are multiple deep learning network models)); 
extracting, from user provided multi-modal inputs (Venkataramani ¶ 0054 & FIG. 2 teaches [user interfaces] also may be operated to open, construct, edit, and save source programs in the form of graphical models, such as executable block diagrams, and the graphical model editor 208 (that is, multi-modal inputs) may perform the selected operations in response to user inputs (that is, from user provided multi-modal inputs)) one or more items related to generating a deep learning network (Venkataramani ¶ 0046 teaches extract[ing] the network parameters from the DL network’s layers, and store them (that is, creating a repository) in one or more data structures (that is, extracting, from user-provided multi-modal inputs, one or more items related to generating a deep learning network)), wherein the one or more extracted items comprise an image . . . and a task to be performed by the deep learning network model (Venkataramani ¶ 0022 teaches an example [deep learning] network Venkataramani ¶ 0019 teaches [d]eep learning refers to a class of machine learning used to perform complex tasks, such as recommendation engines, object detection, image classification, speech recognition, etc. (that is, a task to be performed by the deep learning network model));
* * *
creating an intermediate representation of the deep learning network model (Venkataramani ¶ 0061 teaches a deep learning code generator 300 . . . [that] may include an intermediate representation (IR) generator 304) (that is, creating an intermediate representation of the deep learning network model)), wherein the intermediate representation comprises (i) one or more items of data pertaining to the deep learning network model (Venkataramani ¶ 0074 teaches operations and data contained within such [intermediate representations (IRs)] are not specific to the programming language in which the DL network 212 was written (though not specific to the programming language in which the DL network 212 was written, the data pertains to the model, such that the intermediate representation comprises (i) one or more items of data pertaining to the deep learning network model)) and (ii) one or more design details attributed to the deep learning network model (Venkataramani ¶ 0077 teaches one or more IRs . . . may include a plurality of IR objects, such as nodes, that may represent layers of the [deep learning] network 212 (that is, one or more design details attributed to the deep learning network model));
automatically converting the intermediate representation into source code (Venkataramani, Fig. 14, teaches (Examiner annotations in text boxes) a code generation framework:

    PNG
    media_image1.png
    589
    833
    media_image1.png
    Greyscale

The Examiner Annotations to Fig. 14 of Venkataramani are repeated below for clarity:
(A) 	front end 1412 generates one or more in-memory "intermediate representation" for the deep learning network 1410
(B) 	code generator is "automatically converting the intermediate representation into source code"
(C) 	target agnostic API layer 400 . . . may be tied to interfaces, such as interfaces 1406 a-c, provided by the platform, e.g. [targeting may use libraries 1408a-c, respectively], that is, "corresponding to a second library language"
Venkataramani ¶ 0085 teaches back-end unit 306 may utilize the [intermediate representation] in [Code Generation Intermediate Representation (CGIR)] form to generate (that is converting the intermediate representation) the generated code (into source code)) corresponding to a second library language (Venkataramani ¶ 0049 teaches [t]he code generator may include one or more back-ends, such as a CIC++ back-end 1416a, a GPU backend 1416b, and a Hardware Definition Language (HDL) back-end 1416c, which may utilize an IR, such as an IR in the form of a CFG, to produce the generated code for the DL network 1410 (that is, corresponding to a second library language)); and
outputting the deep learning source code corresponding to the second library language to at least one user (Venkataramani ¶ 0141 teaches [t]he generated code 226 for the [deep learning] network 212 may be deployed on and run by one or both of the target platforms 1312 and 1314 (outputting the deep learning source code corresponding to the second library language to at least one user)).
Though Venkataramani teaches providing code generation frameworks for generating target specific code from user-provided multi-modal inputs, Venkataramani, however, does not explicitly teach -
creating a repository of multiple deep learning network models;
* * *
processing the image to extract information . . . ;
* * *
But Achin ‘572 teaches -
creating a repository of multiple deep learning network models (Achin ‘572 ¶ 0048 teaches selecting a predictive model generated by the selected predictive modeling procedures for the prediction problem based, at least in part, on the score of the selected model (that is, a repository of multiple deep learning network models));
* * *
processing the image to extract information (Achin ‘572 ¶ 0083 teaches data indicative of the characteristics of the prediction problems includes data indicative of the subject matter of the prediction problem (e.g., finance, insurance, defense, e-commerce, retail, internet-based advertising, internet-based recommendation engines, etc.); the provenance of the variables (e.g., whether each variable was acquired directly from automated instrumentation, from human recording of automated instrumentation, from human measurement, from written human response, from verbal human response, etc. (that is, the variables being processing the image to extract)); the existence and performance of known predictive modeling solutions for the prediction problem; etc. (that is, processing the image to extract information)) . . . ;
retrieving a similar pre-existing deep learning network model, created using deep learning source code corresponding to a first library language, from the repository (Achin ‘572 ¶ 0219 teaches to [s]elect model structures . . . [T]he predictive modeling system 100 can fit many different model types, including, without limitation, decision trees, neural networks, support vector machine models, regression models, boosted trees, random forests, deep learning neural networks, etc. (that is, retrieving a similar pre-existing deep learning network model from a repository)) based at least in part on a comparison of (i) the information extracted from the image of the deep learning network design and (ii) the multiple deep learning network models stored in the repository (Achin ‘572, Fig. 1, teaches (Examiner annotations in text boxes) a predictive modeling system:

    PNG
    media_image2.png
    745
    1079
    media_image2.png
    Greyscale

The Examiner Annotations to Fig. 1 of Achin ‘572 are repeated below for clarity:
(D) 	modeling system 100
(E) 	UI 120 provides tools for monitoring and/or guiding the search of the predictive modeling space, which is "retrieving a similar pre-existing deep learning network model from a repository"
(F) 	library 130 includes machine-executable templates encoding complete modeling techniques, which is "created using deep learning source code corresponding to a first library language"
where Achin ‘572 ¶ 0048 teaches selecting a predictive model generated by the selected predictive modeling procedures for the prediction problem based, at least in part, on the score of the selected model (that is, retrieving a similar pre-existing deep learning network model from a repository); also, Achin ‘572 ¶ 0079 teaches the library 130 of modeling techniques includes tools for assessing the similarities (or differences) between predictive modeling techniques (that is, based at least in part on a comparison of (i) the information extracted from the image of the deep learning network design and (ii) multiple deep learning network models stored in the repository));
* * *
	Venkataramani and Achin ‘572 are from the same or similar field of endeavor. Venkataramani teaches coding frameworks that facilitate the creating and training of deep learning networks. Achin ‘572 teaches extraction of data and the retrieving of similar deep learning network model from a repository Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of Venkataramani pertaining to coding, creation and training of deep learning networks with data extraction and deep learning network model retrieval of Achin ‘572.
	The motivation for doing so is to improve model fitting to the data representing a prediction problem. (Achin ‘572 ¶ 0006).
Though each of Venkataramani and Achin ‘572 teach extracting one or more items related to generating a deep learning networks, the combination of Venkataramani and Achin ‘572, however, does not explicitly teach - 
* * *
adapting the retrieved pre-existing deep learning network model to the one or more multimodal inputs to generate the deep learning network model, wherein said adapting comprises changing one or more layers in the pre-existing deep learning network model based at least in part on the task to be performed by the deep learning network model;
* * *
But Gomez teaches-
* * *
adapting the retrieved pre-existing deep learning network model to the one or more multi-model inputs to generate the deep learning network model (Gomez, Fig. 1, teaches (Examiner annotations in text boxes):

    PNG
    media_image3.png
    759
    624
    media_image3.png
    Greyscale

The Examiner Annotations to Fig. 1 of Gomez are repeated below for clarity:
(G) 	deep learning network 120 is "retrieved pre-existing deep learning network model . . . to generate the deep learning network model"
adapting comprises changing one or more layers . . . based at least in part on the task to be performed by the deep learning network model"
in which Gomez ¶ 0020 teaches as facilitat[ing] forming (that is, adapting) a deep learning network 120 for a processing task. The processing task may include any task as described herein involving interpreting sensor inputs, such as pattern analysis and categorization. Generally, the deep learning network 120 is a predictive model that uses any number of layers 120a-d (that is, adapting the retrieved pre-existing deep learning network model to the one or more multi-model inputs to generate the deep learning network model); see also Gomez ¶ 0023 regarding factors for the [c]hoice of boundary 126)), wherein said adapting comprises changing one or more layers in the pre-existing deep learning network model based at least in part on the task to be performed by the deep learning network model (Gomez ¶ 0020 teaches [f]or example, for speech recognition, different layers may respectively process phonemes, words, phrases, sentences, linguistic meaning, context extraction, sentiment analysis, etc. The layers 120a-d facilitate returning conditional probabilities back to the user (that is, adapting . . . based at least in part on the task to be performed by the deep learning network model); Gomez ¶ 0022 teaches [a] boundary 126 between the first and second portions 122, 124 of the network 120 may defined by enumerating which layers 120a-d of the deep-belief network 120 that are operating within the respective user device 102 and network server 110 (that is, determining the boundary 126 is changing one or more layers in the pre-existing deep learning network model));
* * *
Venkataramani, Achin ‘572, and Gomez are from the same or similar field of endeavor. Venkataramani teaches coding frameworks that facilitate the creating and training of deep learning networks. Achin ‘572 teaches extraction of data and the retrieving of similar deep learning network model from a repository. Gomez teaches forming a deep learning network that is dynamically modified based on a change in a performance indicator for task processing. Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of the combination of Venkataramani and Achin ‘572 pertaining to coding, creation and training of deep learning networks based on the data extraction and deep learning network model retrieval in view of the layer adapting of Gomez.
The motivation for doing so is to improve the perceived performance of the deep learning model through layer boundary modification. (Gomez ¶ 0026). 
Though Venkataramani, Achin ‘572, and Gomez the feature of extracting one or more items related to generating a deep learning network template, adapting the layers of the deep learning network, and generating source code therefrom, the combination of Venkataramani, Achin ‘572, and Gomez, however, does not explicitly teach that “the one or more extracted items comprise an image of a deep learning network design.” Also, the combination does not explicitly teach -
* * *
processing the image to extract information comprising at least one of (i) text from the image using an optical character recognition process and (ii) edges and nodes from the image using an edge detection process;
* * *
LeCun teaches “the one or more extracted items comprise an image of a deep learning network design” (LeCun, Fig. 1, teaches images of multilayer neural networks and propagation:

    PNG
    media_image4.png
    586
    848
    media_image4.png
    Greyscale

LeCun, right column of p. 438, “Backpropagation to Train Multilayer Architectures,” first full paragraph, teaches [m]any applications of deep learning use feedforward neural network architectures (Fig. 1), which learn to map a fixed-size input (for example, an image) to a fixed-size output (for example, a probability for each of several categories) (that is, the one or more extracted items comprise an image of a deep learning network design). LeCun also teaches -
* * *
processing the image to extract information comprising at least one of (i) text from the image using an optical character recognition process and (ii) edges and nodes from the image using an edge detection process (LeCun, left column of p. 436, third paragraph, teaches [a]n image . . . comes in the form of an array of pixel 
* * *
Venkataramani, Achin ‘572, Gomez, and LeCun are from the same or similar field of endeavor. Venkataramani teaches coding frameworks that facilitate the creating and training of deep learning networks. Achin ‘572 teaches extraction of data and the retrieving of similar deep learning network model from a repository. Gomez teaches forming a deep learning network that is dynamically modified based on a change in a performance indicator for task processing. LeCun teaches representation learning that to processing image data to discover representations needed for detection and/or classification. Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Venkataramani, Achin ‘572, and Gomez pertaining to coding, creation, modification and training of deep learning networks through data extraction and deep learning network model retrieval with the image data extraction and representation learning of LeCun.
The motivation for doing so is because deep learning discovers intricate structure in large data sets that bring breakthroughs in processing of image, video, speech, and audio data. (LeCun, Abstract).
Regarding claims 26, 27, and 28, the combination of Venkataramani, Achin ‘572, Gomez, and LeCun teaches all of the limitations of claims 1, 17, and 19, respectively, as described in detail above.
Venkataramani teaches -
wherein the task to be performed is a classification task (Venkataramani ¶ 0022 teaches an example DL network 100 for use in classifying input data, such as images. The network can also be used for other classifications. The DL network 100 may receive input data 102, such as one or more images, and may generate a classification output 104, e.g., labels (that is, the task to be performed is a classification task)) . . . .
Gomez teaches - 
. . . and wherein said changing the one or more layers in the preexisting deep learning network model is based on a number of classes associated with the classification task (Gomez ¶ 0020 teaches The user device 102 and server 110 can establish a connection that facilitates forming a deep learning network 120 for a processing task. The processing task may include any task as described herein involving interpreting sensor inputs, such as pattern analysis and categorization. Generally, the deep learning network 120 is a predictive model that uses any number of layers 120a-d (that is, “any number of layers” is changing the one or more layers in the preexisting deep learning network model). Each of the layers 120a-d may process a different level of representation (e.g., layer of abstraction) of a particular problem. For example, for speech recognition, different layers may respectively process phonemes, words, phrases, sentences, linguistic meaning, context extraction, sentiment analysis, etc. (that is, with “any number of layers” and “each layer 120-a-d” is based on a number of classes associated with the classification task)).
Regarding claim 29, the combination of Venkataramani, Achin ‘572, Gomez, and LeCun teaches all of the limitations of claim 17, as described in detail above.
LeCun teaches wherein the user-provided multi-modal inputs comprise one or more items of natural language conversation data (LeCun, right column of p. 436, first partial paragraph, teaches deep learning has produced extremely promising results for various tasks in natural language understanding, particularly topic classification, sentiment analysis, question answering and language translation (that is, the user-provided multi-modal inputs comprise one or more items of natural language conversation data)).
7.	Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20180136912 to Venkataramani et al. [hereinafter Venkataramani] in view of US Published Application 20150339572 to Achin et al. [hereinafter Achin ‘572], US Published Application 20160098646 to Gomez et al. [hereinafter Gomez], LeCun et al., “Deep Learning,” Nature (2015) [hereinafter LeCun], and further in view of US Published Application 20140365504 to Franceschini et al. [hereinafter Franceschini].
Regarding claim 3, the combination of Venkataramani, Achin ‘572, Gomez, and LeCun teaches all of the limitations of claim 2, as described above.
However, the combination of Venkataramani, Achin ‘572, Gomez, and LeCun does not explicitly teach -
wherein said extracting comprises employing a knowledge graph to disambiguate one or more user intentions from the one or more items of natural language conversation data.
But Franceschini teaches -
Franceschini also teaches wherein said extracting comprises employing a knowledge graph to disambiguate one or more user intentions from the one or more items of natural language conversation data (Franceschini ¶ 0051-52 teaches [t]echniques for performing a statistical inference on graphs may be used to infer a “whole world view” in order to fill in any missing information (that is employing a knowledge graph). . . . The view model of the sending user may be used to increase the system's connection-building accuracy by, for example, allowing the system to disambiguate the user's query in the case where multiple interpretations (that is, intentions) of the query are possible (that is, employing a knowledge graph to disambiguate one or more users intentions); Franceschini ¶ 0100 teaches building on a universe of concepts modeled as a graph, where the nodes of the graph are concepts or topics and where the edges in the graph represent first order relations between these concepts, with potential weights in the edges. . . . [O]ne technique that may be employed as part of the task of connecting users is a probability estimation tool for estimating how close any two ideas, or sets of ideas are, where the ideas are part of the universe of ideas (or topics) . . . to estimate . . . how compatible are the originator of a query and any particular user connected to the system . . . by accepting the query of a user in natural language form, and then employing a natural language module in order to extract from the query specific important key words which may be mapped into the system's universe of ideas or topic (that is, one or more user intentions from the one or more items of natural language conversation data)).
Venkataramani, Achin ‘572, Gomez, LeCun, and Franceschini are from the same or similar field of endeavor. Venkataramani teaches frameworks that facilitate the Achin ‘572 teaches extraction of data and the retrieving of similar deep learning network model from a repository. Gomez teaches forming a deep learning network that is dynamically modified based on a change in a performance indicator for task processing. LeCun teaches representation learning that to processing image data to discover representations needed for detection and/or classification. Franceschini teaches inferring a strength of relations between any two topics represented by nodes in a graph. Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of the combination of Venkataramani, Achin ‘572, Gomez, and LeCun pertaining to coding, creation, modification, and training of deep learning networks through data extraction of image data including multimodal deep learning images with the relational strength of natural language conversation data of Franceschini.
The motivation for doing so is to infer the strength of relations statistically inferred from natural language conversation data. (Franceschini, Abstract).
8.	Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20180136912 to Venkataramani et al. [hereinafter Venkataramani] in view of US Published Application 20150339572 to Achin et al. [hereinafter Achin ‘572], US Published Application 20160098646 to Gomez et al. [hereinafter Gomez], LeCun et al., “Deep Learning,” Nature (2015) [hereinafter LeCun], and further in view of Kannan et al., “Image Clustering and Retrieval using Image Mining Techniques,” 2010 IEEE Int’l Conf. on Computational Intelligence & Computing Research [hereinafter Kannan].
Regarding claim 6, the combination of Venkataramani, Achin ‘572, Gomez, and LeCun teaches all of the limitations of claim 1, as described in detail above.
LeCun teaches wherein the deep learning network design image is automatically extracted from a research paper (by way of example, LeCun, right column of p. 438, “Backpropagation to train multilayer architectures,” first partial paragraph, & Fig. 1, teaches the input of a module can be computed by working backwards from the gradient with respect to the output of that module (or the input of the subsequent module) (that is, wherein the network design image is . . . extracted from a research paper)).
However, the combination of Venkataramani, Achin ‘572, Gomez, and LeCun, does not explicitly teach wherein the network design image is automatically extracted from a research paper.
But Kannan teaches wherein the network design image is automatically extracted from a research paper (Kannan, left column of page 2, first full paragraph & FIG. 1 teaches the image mining process, where the images from an image database (such image databases including images of research papers) . . . undergoes various transformations and feature extraction to generate the important features from the images. With the generated features, mining can be carried out using data mining techniques to discover significant patterns (that is, automatically extracted)).
Venkataramani, Achin ‘572, Gomez, LeCun, and Kannan are from the same or similar field of endeavor. Venkataramani teaches frameworks that facilitate the creating and training of deep learning networks. Achin ‘572 teaches extraction of data and the retrieving of similar deep learning network model from a repository. Gomez teaches LeCun teaches representation learning that to processing image data to discover representations needed for detection and/or classification. Kannan teaches data mining of still images. Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of the combination of Venkataramani, Achin ‘572, Gomez, LeCun and Van Veen pertaining to coding, creation, modification, and training of deep learning networks through data extraction of image data, including multimodal deep learning designs, and deep learning network model retrieval with and the image data mining of Kannan.
The motivation for doing so is because image mining is a rising concept that can be used to extract potential information from a general collection of images. (Kannan, Abstract).
9.	Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20180136912 to Venkataramani et al. [hereinafter Venkataramani] in view of US Published Application 20150339572 to Achin et al. [hereinafter Achin ‘572], US Published Application 20160098646 to Gomez et al. [hereinafter Gomez], LeCun et al., “Deep Learning,” Nature (2015) [hereinafter LeCun], and further in view of Hall et al., “A Graphical Framework for Constructing and Executing Computational Networks, (2010) [hereinafter Hall].
Regarding claim 8, the combination of Venkataramani, Achin ‘572, Gomez, and LeCun teaches all of the limitations of claim 1, as described above.
Venkataramani, Achin ‘572, Gomez, and LeCun teaches the use of user interfaces for user-provided multi-modal inputs, the combination does not explicitly teach the user-provided multi-modal inputs comprise one or more inputs provided by the user via a drag-and-drop user interface.
But Hall teaches -
wherein the user-provided multi-modal inputs comprise one or more inputs provided by the user via a drag-and-drop user interface (Hall, left column of p. 240, Section I, second and third paragraph teaches it would be beneficial . . . to be able to rapidly construct and execute a sequence or network of algorithmic building blocks . . . . The graphical utility described by this research provides this capability. A collection of predesigned algorithmic “blocks” are available for use in a drag-and-drop graphical user interface (GUI) window (that is, one or more inputs provided by the user via a drag-and-drop user interface)).
Venkataramani, Achin ‘572, Gomez, LeCun, and Hall are from the same or similar field of endeavor. Venkataramani teaches frameworks that facilitate the creating and training of deep learning networks. Achin ‘572 teaches extraction of data and the retrieving of similar deep learning network model from a repository. Gomez teaches forming a deep learning network that is dynamically modified based on a change in a performance indicator for task processing. LeCun teaches representation learning that to processing image data to discover representations needed for detection and/or classification. Hall teaches data mining of still images. Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of the combination of Venkataramani, Achin ‘572, Gomez, and LeCun pertaining to pertaining to coding, creation, modification, and training of deep learning networks through data extraction of image data, including multimodal deep learning designs, and deep learning network model retrieval with the multimodal inputting via the graphical user interface of Hall.
The motivation for doing so is because of the need for a flexible graphically-based software utility for rapidly constructing sequences and networks of algorithms, drawn from a predefined and expandable library of algorithmic building blocks. (Hall, Abstract).
10.	Claim 13-16 and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20180136912 to Venkataramani et al. [hereinafter Venkataramani] in view of US Published Application 20150339572 to Achin et al. [hereinafter Achin ‘572], US Published Application 20160098646 to Gomez et al. [hereinafter Gomez], LeCun et al., “Deep Learning,” Nature (2015) [hereinafter LeCun], and further in view of Senyard et al., “Software Engineering Methods for Neural Networks,” 10th Asia-Pacific Software Eng’g Conf (2003) [hereinafter Senyard].
Regarding claim 13, the combination of Venkataramani, Achin ‘572, Gomez, and LeCun teaches all of the limitations of claim 1, as described above.
Though Achin ‘572 teaches static validation of the structure as discussed in detail above, the combination of Venkataramani, Achin ‘572, Gomez, and LeCun does not explicitly teach -
 determining whether multiple pre-determined layers are present, in a pre-determined sequence, in the deep learning network model.
But Senyard teaches -
wherein the static validation comprises determining whether multiple pre-determined layers are present, in a pre-determined sequence, in the deep learning network model (Senyard, left column of p. 3, Section 2, last partial paragraph, teaches [c]urrent models and learning algorithms utilize the following parameters: (i) parameters governing the structure of the neural network including: the number of layers, the number of nodes in each layer, the transfer function in each node, the weights and their initial settings which determine the connectivity between nodes; Senyard FIG. 7, teaches the pre-determined sequence of the neural network layer structure (that is, multiple pre-determined layers . . . in a predetermined sequence, in the deep learning network model); Senyard, right column of p. 8, Section 5, second paragraph, teaches verifying neural network models is through constructing prototype implementations. Prototyping of the formal model allows for the specified properties and the resulting behaviour to be observed. Confidence in the implementation of the prototype and the model is gained by running appropriate test cases and comparing (that is, static validation) the results with what is expected (that is, in this manner, determining whether multiple pre-determined layers are present, in a pre-determined sequence)).
Venkataramani, Achin ‘572, LeCun, and Senyard are from the same of similar field of endeavor. Venkataramani teaches frameworks that facilitate the creating and training of deep learning networks. Achin ‘572 teaches extraction of data and the Gomez teaches forming a deep learning network that is dynamically modified based on a change in a performance indicator for task processing. LeCun teaches representation learning that to processing image data to discover representations needed for detection and/or classification. Senyard teaches deep learning network validation via a problem specification that includes information on the selection of a particular neural network structure, learning algorithms, and associated parameters. Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of the combination of Venkataramani, Achin ‘572, Gomez, and LeCun pertaining to coding, creation, modification, and training of deep learning networks through data extraction of image data, including multimodal deep learning designs, with the deep network validation of Senyard.
The motivation for doing so is to provide for repeatable building of neural networks to solve specific problems. (Senyard, Abstract).
Regarding claim 14, the combination of Venkataramani, Achin ‘572, Gomez, and LeCun teaches all of the limitations of claim 1, as described above.
Though Achin ‘572 teaches static validation of the structure as discussed in detail above, the combination of Venkataramani, Achin ‘572, Gomez, and LeCun does not explicitly teach -
generating a suggestion to add one or more layers in the deep learning network model based on said static validation.
But Senyard teaches comprising:
generating a suggestion to add one or more layers in the deep learning network model based on said static validation (Senyard, left column of p. 4, Section 3.1, sub 3, teaches to [r]ank each collection of data sets, strategy and associated parameters for the neural network creation phase. This ranking places an order on which collection will be used to develop a specific neural network first (that is, each order relates to deep learning network model layers such that the ranking is generating a suggestion to add one or more layers in the deep learning network model based on said static validation); Senyard, left column of p. 4, Section 3.1, sub 5, if the performance requirements are met (that is, static validation), stop, otherwise proceed to the next collection (the collection of data sets have additional or less layers, such that the next collection is generating a suggestion to add one or more layers in the deep learning network model based on said static validation)).
Venkataramani, Achin ‘572, Gomez, LeCun, and Senyard are from the same of similar field of endeavor. Venkataramani teaches frameworks that facilitate the creating and training of deep learning networks. Achin ‘572 teaches extraction of data and the retrieving of similar deep learning network model from a repository. Gomez teaches forming a deep learning network that is dynamically modified based on a change in a performance indicator for task processing. LeCun teaches representation learning that to processing image data to discover representations needed for detection and/or classification. Senyard teaches deep learning network validation via a problem specification that includes information on the selection of a particular neural network structure, learning algorithms, and associated parameters. Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the Applicant’s Venkataramani, Achin ‘572, Gomez, and LeCun pertaining to coding, creation and training of deep learning networks through data extraction of image data, including multimodal deep learning designs, with the deep network validation of Senyard.
The motivation for doing so is to provide for repeatable building of neural networks to solve specific problems. (Senyard, Abstract).
Regarding claim 15, the combination of Venkataramani, Achin ‘572, Gomez, and LeCun teaches all of the limitations of claim 1, as described above.
Though Achin ‘572 teaches static validation of the structure as discussed in detail above, the combination of Venkataramani, Achin ‘572, Gomez, and LeCun, however, does not explicitly teach -
generating a suggestion to delete one or more layers in the deep learning network model based on said static validation.
But Senyard teaches comprising:
generating a suggestion to delete one or more layers in the deep learning network model based on said static validation (Senyard, left column of p. 4, Section 3.1, sub 3, teaches to [r]ank each collection of data sets, strategy and associated parameters for the neural network creation phase. This ranking places an order on which collection will be used to develop a specific neural network first (that is, each order relates to deep learning network model layers such that the ranking is generating a suggestion to add one or more layers in the deep learning network model based on said static validation); Senyard, left column of p. 4, Section 3.1, sub 5, if the performance requirements are met (that is, static validation), stop, otherwise proceed to generating a suggestion to delete one or more layers in the deep learning network model based on said static validation)).
Venkataramani, Achin ‘572, Gomez, LeCun, and Senyard are from the same of similar field of endeavor. Venkataramani teaches frameworks that facilitate the creating and training of deep learning networks. Achin ‘572 teaches extraction of data and the retrieving of similar deep learning network model from a repository. Gomez teaches forming a deep learning network that is dynamically modified based on a change in a performance indicator for task processing. LeCun teaches representation learning that to processing image data to discover representations needed for detection and/or classification. Senyard teaches deep learning network validation via a problem specification that includes information on the selection of a particular neural network structure, learning algorithms, and associated parameters. Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of the combination of Venkataramani, Achin ‘572, Gomez, and LeCun pertaining to coding, creation and training of deep learning networks through data extraction of image data, including multimodal deep learning designs, with the deep network validation of Senyard.
The motivation for doing so is to provide for repeatable building of neural networks to solve specific problems. (Senyard, Abstract).
Regarding claim 16, the combination of Venkataramani, Achin ‘572, Gomez, and LeCun, teaches all of the limitations of claim 1, as described above.
Achin ‘572 teaches static validation of the structure as discussed in detail above, the combination of Venkataramani, Achin ‘572, Gomez, and LeCun does not explicitly teach -
generating a suggestion to swap one or more layers in the deep learning network model based on said static validation.
But Senyard teaches comprising:
generating a suggestion to swap one or more layers in the deep learning network model based on said static validation (Senyard, left column of p. 4, Section 3.1, sub 3, teaches to [r]ank each collection of data sets, strategy and associated parameters for the neural network creation phase. This ranking places an order on which collection will be used to develop a specific neural network first (that is, each order relates to deep learning network model layers such that the ranking is generating a suggestion to add one or more layers in the deep learning network model based on said static validation); Senyard, left column of p. 4, Section 3.1, sub 5, if the performance requirements are met (that is, static validation), stop, otherwise proceed to the next collection. If all collections are tried and still none of the performance constraints are met then the neural network development should be reevaluated (the reevaluation includes generating a suggestion to swap one or more layers in the deep learning network model based on said static validation)).
Venkataramani, Achin ‘572, Gomez, LeCun, and Senyard are from the same of similar field of endeavor. Venkataramani teaches frameworks that facilitate the creating and training of deep learning networks. Achin ‘572 teaches extraction of data and the retrieving of similar deep learning network model from a repository. Gomez LeCun teaches representation learning that to processing image data to discover representations needed for detection and/or classification. Senyard teaches deep learning network validation via a problem specification that includes information on the selection of a particular neural network structure, learning algorithms, and associated parameters. Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of the combination of Venkataramani, Achin ‘572, Gomez, and LeCun pertaining to coding, creation, modification, and training of deep learning networks through data extraction of image data, including multimodal deep learning designs, with the deep network validation of Senyard.
The motivation for doing so is to provide for repeatable building of neural networks to solve specific problems. (Senyard, Abstract).
Regarding claim 24, the combination of Venkataramani, Achin ‘572, Gomez, and LeCun teaches all of the limitations of claim 19, as described above in detail.
Though Achin ‘572 teaches static validation of the structure as discussed in detail above, the combination of Venkataramani, Achin ‘572, Gomez, and LeCun, however, does not explicitly teach -
wherein the static validation comprises determining whether multiple pre-determined layers are present, in a pre-determined sequence, in the deep learning network model.
But Senyard teaches wherein the static validation comprises determining whether multiple pre-determined layers are present, in a pre-determined sequence, in the deep learning network model (Senyard, left column of p. 3, Section 2, last partial paragraph, teaches [c]urrent models and learning algorithms utilize the following parameters: (i) parameters governing the structure of the neural network including: the number of layers, the number of nodes in each layer, the transfer function in each node, the weights and their initial settings which determine the connectivity between nodes; Senyard FIG. 7, teaches the pre-determined sequence of the neural network layer structure (that is, multiple pre-determined layers . . . in a predetermined sequence, in the deep learning network model); Senyard, right column of p. 8, Section 5, second paragraph, teaches verifying neural network models is through constructing prototype implementations. Prototyping of the formal model allows for the specified properties and the resulting behaviour to be observed. Confidence in the implementation of the prototype and the model is gained by running appropriate test cases and comparing (that is, static validation) the results with what is expected (that is, in this manner, determining whether multiple pre-determined layers are present, in a pre-determined sequence)).
Venkataramani, Achin ‘572, Gomez, LeCun, and Senyard are from the same of similar field of endeavor. Venkataramani teaches frameworks that facilitate the creating and training of deep learning networks. Achin ‘572 teaches extraction of data and the retrieving of similar deep learning network model from a repository. Gomez teaches forming a deep learning network that is dynamically modified based on a change in a performance indicator for task processing. LeCun teaches representation learning that to processing image data to discover representations needed for detection and/or classification. Senyard teaches deep learning network validation via a problem Venkataramani, Achin ‘572, Gomez, and LeCun pertaining to coding, creation, modification, and training of deep learning networks through data extraction of image data, including multimodal deep learning designs, with the deep network validation of Senyard.
The motivation for doing so is to provide for repeatable building of neural networks to solve specific problems. (Senyard, Abstract).
11.	Claim 25 is rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20180136912 to Venkataramani et al. [hereinafter Venkataramani] in view of US Published Application 20150339572 to Achin et al. [hereinafter Achin ‘572], US Published Application 20160098646 to Gomez et al. [hereinafter Gomez], LeCun et al., “Deep Learning,” Nature (2015) [hereinafter LeCun], and further in view of Kannan et al., “Image Clustering and Retrieval using Image Mining Techniques,” 2010 IEEE Int’l Conf. on Computational Intelligence & Computing Research [hereinafter Kannan] and Choudhury et al., “An Architecture for Information Extraction from Figures in Digital Libraries,” Int’l World Wide Web Conference Committee (IW3C2) (2015) [hereinafter Choudhury].
Regarding claim 25, the combination of Venkataramani, Achin ‘572, Gomez, LeCun, and Kannan teaches all of the limitations of claim 6, as described above in detail.
Achin ‘572 teaches -
wherein the research paper is provided as input by the at least one user (Achin ‘572 ¶ 0068 teaches the user interface 120 provides tools for developing machine-executable templates for the library 130 of modeling techniques. System users may use these tools to modify existing templates, to create new tem plates, or to remove templates from the library 130. In this way, system users may update the library 130 to reflect advances in predictive modeling research, and/or to include proprietary predictive modeling techniques), . . . .
LeCun teaches -
* * *
extracting edges and lines from the candidate image (see LeCun, left column of p. 436, third paragraph);
* * *
Though Venkataramani, Achin ‘572, Gomez, LeCun, and Kannan teach deep learning models represented by research papers, the combination of however, does not explicitly teach -
* * *
. . . and wherein automatically extracting the image of the deep learning network design comprises:
extracting a candidate image from the research paper;
* * *
and applying a binary classifier to the extracted edges and lines to determine that the candidate image comprises the deep learning network design.
But Choudhury teaches -
* * *
. . . and wherein automatically extracting the image of the deep learning network design comprises:
extracting a candidate image from the research paper (Choudhury, right column of p. 667, “1. Introduction,” first paragraph, teaches [t]he input to the system is a born digital (non-scanned) PDF [scholarly] document. The document analysis module extracts the figures and associated metadata from the input PDF (that is, extracting a candidate image from the research paper));
* * *
and applying a binary classifier to the extracted edges and lines to determine that the candidate image comprises the deep learning network design (Choudhury, left column of p. 670, “4.1 Image Classification”, first paragraph, teaches a binary classifier to determine whether or not an image is a line graph).
Venkataramani, Achin ‘572, Gomez, LeCun, Kannan and Choudhury are from the same or similar field of endeavor. Venkataramani teaches frameworks that facilitate the creating and training of deep learning networks. Achin ‘572 teaches extraction of data and the retrieving of similar deep learning network model from a repository. Gomez teaches forming a deep learning network that is dynamically LeCun teaches representation learning that to processing image data to discover representations needed for detection and/or classification. Kannan teaches data mining of still images. Choudhury teaches an extractor and data extraction from figures of a scholarly document. Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of the combination of Venkataramani, Achin ‘572, Gomez, and LeCun pertaining to coding, creation and training of deep learning networks through data extraction of image data, including multimodal deep learning designs, and deep learning network model retrieval using the data mining of Kannan and the scholarly document figure extraction and classification of Choudhury.
The motivation for doing so is to provide data extraction from figures of scholarly documents integrated with a search engine to improve user experience. (Choudhury, Abstract).
Response to Arguments
12.	Applicant’s arguments in the Response filed January 19, 2022  have been fully considered, but are not persuasive. Specifically:
13.	Applicant argues “Gomez merely describes changing a boundary so that, for example, more layers of the network can be performed at a user device instead of a server. However, Gomez suggests that the layers themselves remain the same, and there is nothing in Gomez that suggests otherwise. Thus, Gomez does not teach or suggest ‘[adapting comprises] changing one or more layers in the pre-existing deep learning network model,’ as recited by the independent claims.” (Response After Final at p. 11 (emphasis added)).
Examiner respectfully disagrees because the term “changing” is not defined by the claims nor by the specification. The plain meaning of the term is simply to “make different” (see Merriam-Webster Dictionary). Accordingly, the BRI of the claim term “changing” reads on the features of Gomez pertaining to the “boundary 126,” as set out in detail in the rejections above.
The Specification does recite, however, “step 818 includes changing the last layer of the model to adapt to the task of the dataset 804 if the number of classes do not match. For a classification task, the input data are classified into one of "n" different classes. By way of example, the last layer can have a number of nodes corresponding to the number of classes. Accordingly, if the number of classes changes (say, from 10 classes to a 100 class classification problem), then the last layer is changed to have 100 nodes.” (Specification ¶ 043). 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 20 USPQ2d 1057 (Fed. Cir. 1993). Accordingly, the claims merely recite, inter alia, “changing one or more layers in the pre-existing deep learning network model,” which feature Gomez teaches, by way of example, boundary 126.
Moreover, the rejections herein clearly set forth which claim limitations are taught by each of the prior art references, and the reasons why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to 
14.	Applicant argues “Gomez also does not disclose or suggest, ‘adapting the retrieved pre-existing deep learning network model to the one or more multi-model inputs to generate the deep learning network model,’ as recited by the independent claims.” (Response After Final at p. 11 (emphasis added)).
Examiner respectfully disagrees because the term “adapting” is not defined by the claims nor by the specification. The claim, however, does set out that “adapting” comprises “changing” (See, e.g., claim 1, lines 18-20), which follows the plain meaning of the term “adapting” as simply “to change (something) so that it functions better or is better suited for a purpose.” (see Merriam-Webster Dictionary). Accordingly, the BRI of the claim term “adapting” reads on the features of Gomez pertaining to the “boundary 126,” as set out in detail in the rejections above.
The Specification does recite, however, “the closest matching model (to the given data 110) from the repository is identified and used as is or can be adapted to the given data 110. Such an adaptation can be carried out by re-training and updating the parameters of the identified model, using the given data,” (Specification ¶ 0030).
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 20 USPQ2d 1057 (Fed. Cir. 1993). Accordingly, the claims merely recite, inter alia, “adapting the retrieved pre-existing deep learning network model to the one or more multi-model inputs to generate the deep learning network model,” which feature Gomez 
Moreover, the rejections herein clearly set forth which claim limitations are taught by each of the prior art references, and the reasons why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings, and Applicant has not explained why the cited prior art references cannot be combined in the manner set forth in the rejection.
Conclusion 
15.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/K.L.S./
Examiner, Art Unit 2122
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122